Citation Nr: 0738922	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-06 503	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed non-Hodgkin's 
lymphoma, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active duty service from March 1968 to March 
1970.  

In October 2005, the Board of Veterans' Appeals (Board) 
denied service connection for a claimed innocently acquired 
psychiatric disorder, to include as due to herbicide 
exposure, and remanded the issue currently on appeal to the 
agency of original jurisdiction (AOJ) for additional 
development.  

For the reasons indicated hereinbelow, the issue on appeal is 
again being remanded to the AOJ via the Appeals Management 
Center in Washington, DC.   



REMAND

This case was remanded by the Board in October 2005 to obtain 
additional private treatment records from Strong Memorial 
Hospital, Dr. Lee Andolora, and Dr. Joseph Manz.  

A review of the claims file reveals that, according to a 
March 2006 Supplemental Statement of the Case, the veteran 
was sent a Veterans Claims Assistance Act letter in December 
2005 with an accompanying medical release form for treatment 
from the private hospital and physicians noted hereinabove, 
which had not been returned.   

The October 2005 Board remand directed that, after obtaining 
signed release forms, the AOJ was to request records of 
treatment of the veteran.  Despite the notation in the March 
2006 Supplemental Statement of the Case that the release 
forms had not been returned to VA, there is evidence on file 
that these forms were returned to VA in February 2006.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's October 2005 remand.  
Id.  

Additionally, the Board notes the November 2007 request on 
behalf of the veteran for a medical nexus opinion, if the 
case could not be granted.  

Based on the above, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ must take appropriate steps 
to request that the veteran provide the 
names, addresses, and dates of treatment 
of all health care providers, both VA and 
non-VA, who have treated him for non-
Hodgkin's lymphoma since December 2004, 
the most recent date of treatment.  After 
securing the necessary authorization, the 
AOJ must attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  With respect to the records from 
Strong Memorial Hospital, Dr. Lee 
Andolora, and Dr. Joseph Manz, the AOJ 
should contact the Strong Memorial 
Hospital and request all records of the 
veteran's treatment dated since September 
2001.  The AOJ should also contact the 
Caledonia Medical Group to determine if 
any of Dr. Andaloro's treatment records 
are at that facility and should contact 
Dr. Mann to determine if he has retained 
any of the veteran's treatment records.  
Any treatment located should be obtained.  

All records obtained by the AOJ must be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be 
added to the claims file.   

3.  The AOJ should then readjudicate the 
veteran's claim of service connection for 
non-Hodgkin's lymphoma, to include as due 
to herbicide exposure based on all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should issue a current Supplemental 
Statement of the Case, and the veteran 
and his representative should be afforded 
time in which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

